 IntheMatter of NIAGARA MOHAWK POWERCORPORATION,EMPLOYERandUNITED PLANT GUARD WORKERS OF AMERICA, AMALGAMATEDBUFFALO LOCAL UNIONNo. 516,PETITIONERCase No. 3-RC-500.-Decided October 2, 1950DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before William Naimark, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe Act.2.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section2 (6) and(7) of the Act, for the followingreasons:The Petitionerseeks aunit consisting of theguards,gatemen, andwatchmen at the Employer's Huntleystation nearBuffalo, New York,excludingsupervisors.The Employer and the Intervenor 1 object to the proposed unit onthe ground that the employees sought are not "guards" within themeaning of the Act and should, therefore, be included in the existingplant-wide unit.The Employer contends further that even if these...employees are guards, the unit sought is inappropriate because it doesnot include employees in other plants of the Employer who havesimilar duties.The Employer is engaged in the electric and gas utility business inNew York State. Its operations, together with those of the NiagaraFalls Power Company, a wholly owned subsidiary, constitute a State-wide public utility system, embracing the same properties as were1 LocalUnion 1339, International Brotherhood of Electricalworkers.91 NLRB No. 102.607 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDformerly included in the Niagara Hudson system.These propertiesinclude 4 steam-electric stations and more than 70 hydro-electricstations extending throughout upper New York State.Prior to 1949,bargaining for the employees in the Niagara Hudsonsystem, as it was then known,was on a division-wide basis,reflectingthe administrative organization of the system into three divisions.2Despite this history, the Board on September 29, 1948, determinedthat system-wide,units were alone appropriate,3 and in November 1948,the International' Brotherhood of ElectricalWorkers was certifiedas the representative of separate system-wide units consisting of (1)production and maintenance employees and (2)technical,office, andclerical employees.'Guards and watchmen were excluded from bothunits.System-wide contracts covering the employees in the foregoingunits were executed by the Employer on June 1, 1949,and June 1,1950.These contracts did not purport to include employees in theclassificationssought bythe instant petition.The Employer employs at its Huntley station four watchmen, fourgatemen, a relief man, and an escort.There is only one watchmanand one gateman on duty at a time.However, four of each categoryare needed to cover three shifts, 7 days a week.'Shift assignmentsrotate.On the day shift, the watchmen do odd maintenance jobs about thegatehouse, such as shoveling snow or sprinkling lawns.On the twoother shifts they patrol the grounds, checking for fires and inspectingequipment.The duties of the gateman are the same on each shift.They are stationed at the gatehouse, where they control admissions tothe plant and prevent the unauthorized movement of material -toand from the plant.While neither the gatemen nor watchmen arearmed or deputized, they may be called upon to assist in quellingdisturbances.The escort accompanies visitors and trucks to their destinationwithin the plant.The relief man spends two-thirds of his time in relieving either thegatemen or watchmen, dividing his time equally between the dutiesof both categories.The remaining one-third of his time he actsas an escort.Under these circumstances, and upon the entire. record, we findthat the gatemen,watchmen, and relief man are guards within themeaning of the Act,' but that the escort is not a guard.2These were the Eastern,Central,and Western Divisions.3Niagara Hudson Power Corporation.79 NLRB 1115.4The certifications were subsequently amended to consolidate both units into a single.unit.Thomas A. Edison Co.,Inc.,90 NLRB No. 154. NIAGARA MOHAWK POWER CORPORATION609The question remains whether the proposed unit, limited to em-ployees in a single plant of the Employer, is sufficiently comprehensive.In-theSeagramcase's a majority of the Board held that where anemployer has bargained on a multiplant basis for his other employees,appropriate.This holding was in accord with the Board's policy ofpredicating., its unit determinations for a special classification of em-ployees of an employer on the over-all bargaining pattern establishedwith respect to other groups of employees of the same employer.? -In the instant case, it is clear that bargaining for other employees.of the Employer has been on a multiplant, system-wide basis.Therecord shows, moreover, that the Employer has a total of 18 gatemenand watchmen, at 5 different plants, who perform duties similar tothose of the instant employees.8.Under these circumstances, we find that as the proposed unit doesnot include all the Employer's guards, it is too limited in scope to beappropriate for purposes of collective bargaining.We shall, there-fore, dismiss the petition.'ORDERIT IS HEREBY ORDERED that the petition filed herein be, and it herebyis, dismissed.6Joseph E. Seagram & Sons, Inc.,83 NLRB 167.7 See cases cited inJoseph E. Seagram &Sons,Inc., supra.There are three watchmen at the Electric Building in Buffalo, New. York, three moreat the Dewey Service building in Buffalo, four gatemen at the Oswego station, Oswego,New York, seven watchmen in the Albany service building, Albany, New York, and onegateman at the Employer's plant in Troy, . New York. In addition, five watchmen are em-ployed at the Schoellkopf station of the Niagara Falls Power Company, about 1.2 milesfrom the Huntley station.As indicated above, the Niagara Falls Power Company is awholly owned subsidiary of the Employer and an integral part of the same system.6Member Styles concurs in the result.Although he would not follow the rule of theSeagramcase on the facts in that case, he believes that theSeagramrule may properly beapplied in a case like the present, involving a public utility, system covering a relativelylimited geographical area.Member Houston, although dissenting in theSeagramcase,considers the majority holding there disposition here and deems himself bound by thatdecision.